FILED
                           NOT FOR PUBLICATION                              FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



JAMES J. MCDERMOTT, Regional                     No. 11-56125
Director of Region 31 of the National
Labor Relations Board, for and on                D.C. No. 2:11-cv-02852-PA-OP
behalf of the National Labor Relations
Board; NATIONAL LABOR
RELATIONS BOARD,                                 MEMORANDUM *

              Petitioners - Appellants,

  v.

VERITAS HEALTH SERVICES, INC.,
DBA Chino Valley Medical Center,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                      Argued and Submitted February 7, 2012
                               Pasadena, California

Before:       KOZINSKI, Chief Judge, O’SCANNLAIN and N.R. SMITH,
              Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review the denial of a temporary injunction for an abuse of discretion.

“An abuse of discretion will be found if the district court based its decision on an

erroneous legal standard or clearly erroneous finding of fact.” Alliance for the

Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (internal quotation

marks omitted).

      The Regional Director has failed to show the district court abused its

discretion. The district court’s factual findings are not clearly erroneous and are

supported by the record. Moreover, the district court identified the correct legal

standards, and applied them in a reasonable manner. The district court therefore

did not abuse its discretion. See United States v. Hinkson, 585 F.3d 1247, 1262

(9th Cir. 2009) (en banc). Accordingly, we affirm the district court’s denial of the

temporary injunction.


      AFFIRMED.